Citation Nr: 1435329	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-31 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Robert v. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to April 1987.  He died in April 2009.  The appellant is his widow.

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The appellant testified before the undersigned at an August 2012 videoconference hearing. A transcript has been associated with the file

In a September 2012 decision, the Board denied entitlement to service connection for the cause of the Veteran's death and denied entitlement to disability and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  The Veteran appealed the September 2012 decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In February 2014, the Veterans Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the September 2012 Board decision as to the issue of entitlement to service connection for the cause of the Veteran's death, and remanded that issue to the Board for action consistent with the terms of the JMR.  In that JMR the Parties stated that the appellant abandoned her appeal to the as to entitlement to DIC under § 1318.  Therefore, the § 1318 issue is no longer before the Board.  

The Board last denied the appeal presently before it in a September 2013 decision.  The Veteran appealed that decision to the Veterans Court and in February 2014 the Veterans Court granted a (JMR of the Parties, vacated the September 2013 Board decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection had been established for bronchial asthma with chronic obstructive pulmonary disease (COPD), evaluated as 100 percent disabling since August 2006. 

2.  The Veteran's service-connected bronchial asthma with COPD was a contributory cause of his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides Dependency and Indemnity Compensation for a spouse of a veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310 (West 2002 & Supp. 2013).  A service-connected disability is one which was incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2013).  

In this case, service connection had been established for the Veteran's bronchial asthma with COPD and a 100 percent rating had been in place since August 2006.  

Of record is a report of an autopsy conducted by "E.V.", Jr., M.D. in May 2009.  The cause of death is listed as cardiac failure secondary to myocardial infarctions.  

After describing the pathology of the heart, the physician stated that the lungs were soggy and distended and that cut sections revealed oozing of fluid on cut surfaces.  

In a December 2011 letter, Dr. E.V. referred to the autopsy report.  He explained that the report of lungs that were heavy soggy, distended, was suggestive of some form of infections as a result of the retained mucus secretions with obstruction of the airways leading to air trapping, with hypertrophy of the bronchiolar musculature.  He explained that this is seen in patients with COPD, leading to poor perfusion of the vital organs hence contributing to death.  This letter is favorable to the appellant's claim because it tends to show that the Veteran's service-connected disability was a contributing cause of his death.

Evidence unfavorable to the appellant's claim is a July 2009 VA opinion offered by a medical professional who had examined the Veteran's claims file.  The examiner opined that the cause of the Veteran's death was his polysubstance abuse.  He explained that review of the Veteran's claims file revealed that the Veteran had polysubstance and narcotic abuse, was in the psychiatric unit for polysubstance abuse at least nine times over the previous several years, and that he constantly requested his Oxycodone be filled at several months at a time.  The examiner stated that review of the medical record several months prior to the Veteran's death showed no evidence of bronchial asthma or treatment for COPD.  This, the examiner explained, told him that the Veteran's service-connected condition was stable and not the cause of his death.  He finished his explanation by stating that the Veteran's "polysubstance abuse, narcotics caused some cardiac and respiratory depression, and, thus, myocardial infarction in this very young man."  This opinion provides probative evidence against this claim.     

Significantly, the July 2009 opinion rests on the stability of the Veteran's bronchial asthma with COPD to conclude that it did not cause his death, but this does not take into account the debilitating effects that are assumed in this case because of the service connected involving the Veteran's lungs and rated as 100 percent disabling.  

Dr. E.V.'s opinion does directly address the effects of his bronchial asthma and COPD in a manner consistent with what is required in this case.  Significantly, Dr. E.V. supported his conclusion with a compelling rationale.  It is compelling because it references findings from the autopsy report involving the Veteran's lungs, the major organs affected by his 100 percent service connected disability.  

The Board also finds it important that, at the time of the May 2009 autopsy, before there was any claim filed for monetary benefits, the examiner noted the condition of the Veteran's lungs.  From this the Board infers that the pathology of the organs affected by the Veteran's total service connected disability was significant.  The Board therefore finds Dr. E.V.'s December 2011 opinion to be more probative than the July 2009 opinion as to whether the Veteran's death was caused by a service-connected disability.  The Board has no reason to dispute the findings of this doctor (Dr. E.V.) at this time.  

Here, the preponderance of evidence demonstrates that the Veteran's service-connected bronchial asthma with COPD was a contributory cause of his death.  Hence, the appeal must be granted.  

As the Board grants the benefit sought in full, any error that may have been committed with regard to VA's duty to notify and assist a claimant in substantiating a claim for VA benefits is harmless error and no further discussion as to those duties is necessary.  





ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


